DETAILED ACTION
Status of the Application
1.	Applicant’s Terminal Disclaimer filed April 20, 2022 is received and entered.
2.	Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 20 are ALLOWED over the prior art.

Reasons for Allowance
5.	Claims 1 – 20 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Bailey et al. (U.S. Pub. 2016/0274365), Fateh (U.S. Pub. 2016/0131908), Alexander et al. (U.S. Pub. 2016/0238845), Salvador Marcos et al. (U.S. Pub. 2015/0147000), Salter et al. (U.S. Pub. 2014/0375683), Kasahara et al. (U.S. Pub. 2016/0055675), Bhaskar et al. (U.S. Pub. 2013/0169530), Fuchs et al. (U.S. Pub. 2016/0035139), Salisbury et al. (U.S. Pub. 2015/0260887), Scott et al. (U.S. Pub. 2016/0266386), Hoffman et al. (U.S. Pub. 2015/0381974), Wilairat et al. (U.S. Pub. 2015/0331485), and Martinez et al. (U.S. Patent 9,442,291).
Regarding claim 1, neither Bailey nor Fateh nor Alexander nor Salvador Marcos nor Salter nor Kasahara nor Bhaskar nor Fuchs nor Salisbury nor Scott nor Hoffman nor Wilairat nor Martinez teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“a combiner for presenting image content to a user; and
a collimating partial mirror,
wherein:
the combiner is configured to reflect image light toward the user’s eye via the collimating partial mirror, and
the image light is received at the combiner via one or more of the main image content optic and the extended image content optic.”
Regarding claims 13 and 19, these claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 12, 14 – 18, and 20, these claims are allowed based on their respective dependence from claims 1, 13, and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626